DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is responsive to the Amendment filed 07/20/2022.  Claims 1-20 are pending.  Claims 1, 7, and 14 have been written in independent form.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed features “a first lever connected to a front hydraulic cylinder of the two or more main cylinders” in claim 7 and “a first set of two or more levers, each disposed between the two or more main gears and the two or more main cylinders” in claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because in FIG. 13, it is not clear what part reference character 1308 is pointing to.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office Action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Figures 1A and 1B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g). Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office Action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office Action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 305a mentioned in paragraphs [00034], [00037], and [00042].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 510a in FIGS. 5A and 5B.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1 and 14 are objected to because of the following informalities:
Claim 1 recites the limitation “a main gear, hydraulically or pneumatically coupled to the nose gear.”  Given that the claim has been amended to recite “a first lever connected to a front hydraulic cylinder of the nose gear and a second lever connected to a rear hydraulic cylinder of the main gear, wherein the first and second levers adjust an equilibrium between the front hydraulic cylinder and the rear hydraulic cylinder,” the word “pneumatically” should be deleted from the claim.
Claim 14 recites the limitation “wherein the nose gear comprising comprises.”  It appears that the word “comprising” is a typographical error, and should not be included in the claim.
Appropriate correction is required.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The initially filed specification does not disclose “a first lever connected to a front hydraulic cylinder of the two or more main cylinders” as set forth in claim 7.
The disclosure is objected to because of the following informalities:
Paragraphs [00034], [00037], and [00042]- Reference character 305a is mentioned in these paragraphs, but it is not shown in the drawings.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 USC § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 USC § 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-13 are rejected under 35 USC § 112(a) or 35 USC § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 USC § 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 7 recites the amended limitation “a first lever connected to a front hydraulic cylinder of the two or more main cylinders and a second lever connected to a rear hydraulic cylinder of the two or more main cylinders, wherein the first and second levers adjust an equilibrium between the front hydraulic cylinder and the rear hydraulic cylinder.”  In summary, this limitation includes using levers, hydraulic cylinders, main cylinders, to adjust an equilibrium between cylinders.  In part, paragraphs [00037], [00042], [00053]-[00056], disclose the main hydraulic cylinder(s) 320a (i.e., two or more main hydraulic cylinder 320a for the two or more main gears 305a); and providing equilibrium; and in FIGS. 5A and 5B, the hydraulic cylinders 505 can be augmented with levers 510; and the rear hydraulic cylinder 505a; and the front hydraulic cylinder 505b with a nose gear lever 510b; and the mechanical advantage/disadvantage of the levers 510 can also be used to adjust the equilibrium between the front hydraulic cylinder 505b and rear hydraulic cylinder(s) 505a; and in FIG. 5A, the rear hydraulic cylinder 505a acts substantially directly on the main gear 305, while the front hydraulic cylinder 505b acts on the nose gear 310 via the nose gear lever 510b.  These paragraphs and figures, as set forth in the initially filed specification, do not disclose “a first lever connected to a front hydraulic cylinder of the two or more main cylinders” as set forth in the amended claim.  Wouldn’t a first lever connected to a front hydraulic cylinder be connected to nose cylinders rather than main cylinders?  How is it possible to have a front hydraulic cylinder of the two or more main cylinders with a lever connected to a front hydraulic cylinder?  What would be the purpose of doing this?  More importantly, how would this work?  Where is it disclosed in the initially filed specification?
Additionally, dependent claims 8-13 necessarily inherit the deficiencies of the parent claim.


The following is a quotation of 35 USC § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 USC § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 USC § 112(b) or 35 USC § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 USC § 112, the applicant), regards as the invention.
Claim 1 recites in the preamble the subcombination of “a landing gear” in line 1 that is inconsistent with the body of the claim that recites limitations directed to the combination of “nose gear” and “aircraft” and “main gear” and a “fuselage” of the aircraft.  This inconsistency presents the question as to whether the claim recites a combination or subcombination. There is insufficient antecedent basis for the limitation that is directed to the combination rather to the subcombination because the “fuselage” and “aircraft” are not inherent components of “a landing gear.”
Claim 1 also recites the limitation “a first lever connected to a front hydraulic cylinder of the nose gear and a second lever connected to a rear hydraulic cylinder of the main gear, wherein the first and second levers adjust an equilibrium between the front hydraulic cylinder and the rear hydraulic cylinder.”  This limitation is vague and indefinite.  This limitation is merely another list of parts that make up the landing gear system.  The parts are in no way connected to and incorporated into working with the other parts of the landing gear system.  Are the parts supposed to be coordinated with the other parts of the landing gear system?  Should the parts be somehow linked or joined with the other parts of the landing gear system to produce a desired outcome or result?  For examination purposes, and as best understood, the limitation “a first lever connected to a front hydraulic cylinder of the nose gear and a second lever connected to a rear hydraulic cylinder of the main gear, wherein the first and second levers adjust an equilibrium between the front hydraulic cylinder and the rear hydraulic cylinder” will be cited as a list of parts that make up the landing gear system.
Additionally, dependent claims 2-6 necessarily inherit the deficiencies of the parent claim.
Claim 7 recites in the preamble the subcombination of “a landing gear system” in line 1 that is inconsistent with the body of the claim that recites limitations directed to the combination of “nose cylinder” and “main cylinders” and the “aircraft.”  This inconsistency presents the question as to whether the claim recites a combination or subcombination. There is insufficient antecedent basis for the limitation that is directed to the combination rather to the subcombination because the “aircraft” is not an inherent component of “a landing gear system.”
Additionally, dependent claims 8-13 necessarily inherit the deficiencies of the parent claim.
Claim 12 recites the limitation “a first set of two or more levers, each disposed between the two or more main gears and the two or more main cylinders.”  This limitation is vague and indefinite.  In view of the levers included in the amendment in claim 7, the levers in claim 12 are now not clear.  It is not clear what a first set of two or more levers are.  Nor is it clear what pieces of structure the first set of two or more levers are connecting.  Because there is no drawing showing a first of two or more levers, and how and where they are disposed between the two or more main gears and the two or more main cylinders, it is not clear what is being claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC § 102(b)(2)(C) for any potential 35 USC § 102(a)(2) prior art against the later invention.
Claims 1-2 and 4-5 is/are rejected under 35 USC § 103 as being unpatentable over WILBY, U.S. Patent Application Publication 2010/0116931 (hereinafter called WILBY), and further in view of Sealey, U.S. Patent 4,228,975 A (hereinafter called Sealey), and further in view of LEVY, U.S. Patent 2,368,855 A (hereinafter called LEVY).
Regarding claim 1, as best understood, WILBY teaches a landing gear system for an aircraft comprising:
a nose gear (See e.g., FIGS. 2 & 3 elements 5G (5D)) disposed proximate a front of the aircraft (See e.g., FIG. 1 element 1), …: 
a main gear (See e.g., FIGS. 2 & 3 elements 7G (7D)), …, the main gear disposed proximate a rear of the aircraft (See e.g., FIGS. 2 & 3 elements 1 & 7G (7D)), the main gear controllably movable between a third position, in which the main gear is extended (See e.g., FIG. 2 elements 7G (7D)), and a fourth position, in which the main gear is retracted (See e.g., FIG. 3 elements 7G or (7D));
wherein, in a ground position, … the main gear is in the third position of the landing gear (See e.g., FIG. 2 elements 7G (7D)) and a fuselage (See e.g., FIG. 3 elements 2G (2D)) of the aircraft (See e.g., FIG. 3 element 1) is level with the ground (See e.g., FIG. 3 element 1 with respect to the unlabeled ground underneath the runway P); and
wherein, in a pitch angle position (See e.g., FIG. 3 element A), … the main gear is in the fourth position of the landing gear (See e.g., FIG. 3 elements 7G (7D)) and the fuselage (See e.g., FIG. 3 elements 2G (2D)) of the aircraft (See e.g., FIG. 3 element 1) is rotated to a positive pitch angle with respect to the ground (See e.g., FIG. 3 element A; ¶s [0032], [0058], & [0060]).
And, although WILBY teaches a nose gear and a controllable main gear that rotates an aircraft between different positions, WILBY does not teach the nose gear comprising: a trailing link attached to wheel of the aircraft; a pivot piston that extends to extend the trailing link about a first point of rotation and retracts to retract the trailing link about a second point of rotation; and an upper master link to rotate the trailing link around the second point of rotation to rotate the nose gear between a first position of the landing gear wherein the nose gear is retracted into the aircraft, a second position of the landing gear wherein the trailing link is parallel to a ground, and a third position of the landing gear wherein the trailing link is in an extended position for takeoff; and the nose gear is in the second position of the landing gear and the nose gear is extended in the third position of the landing gear.
However, Sealey teaches the nose gear comprising:
a trailing link (See e.g., FIGS. 1-4 element 12) attached to wheel (See e.g., FIGS. 1-4 element 10) of the aircraft (See e.g., FIGS. 1-4; column 1 lines 65-67);
a pivot piston (See e.g., FIG. 1 element 29) that extends to extend the trailing link about a first point of rotation (See e.g., FIG. 1 element 30) and retracts to retract the trailing link about a second point of rotation (See e.g., FIG. 2 element 31); and
an upper master link (See e.g., FIGS. 1-2 element 32) to rotate the trailing link around the second point of rotation (See e.g., FIG. 2 element 31) to rotate the nose gear between a first position of the landing gear wherein the nose gear is retracted into the aircraft (See e.g., FIG. 1), a second position of the landing gear wherein the trailing link is parallel to a ground (See e.g., FIG. 4), and a third position of the landing gear wherein the trailing link is in an extended position for takeoff (See e.g., FIG. 2);
and the nose gear is in the second position of the landing gear (See e.g., FIG. 4) and
the nose gear is extended in the third position of the landing gear (See e.g., FIG. 2).
Thus, it would have been obvious to a person having ordinary skill in the art having the prior art of WILBY and Sealey before him, before the effective filing date of the claimed invention, to provide the landing gear system of WILBY with the nose gear comprising: a trailing link attached to wheel of the aircraft; a pivot piston that extends to extend the trailing link about a first point of rotation and retracts to retract the trailing link about a second point of rotation; and an upper master link to rotate the trailing link around the second point of rotation to rotate the nose gear between a first position of the landing gear wherein the nose gear is retracted into the aircraft, a second position of the landing gear wherein the trailing link is parallel to a ground, and a third position of the landing gear wherein the trailing link is in an extended position for takeoff; and the nose gear is in the second position of the landing gear and the nose gear is extended in the third position of the landing gear, as taught by Sealey.  One of ordinary skill in the art would have been motivated to do so, with a reasonable expectation of success, to provide a kneeling nose landing gear assembly which rigidly supports the fuselage nose and limits the weight load on the nose landing wheel and shock absorber assembly when the nose of the airplane is in a kneeling position, as suggested by Sealey (See e.g., column 1 lines 58-63).
And, although WILBY teaches the landing gear interacts with oleopneumatic shock absorbers (See e.g., ¶ [0046]), and explosion-proof hydraulic oil (See e.g., ¶ [0051]), and Sealey teaches that the nose landing gear uses hydraulic actuators (See e.g., column 3 lines 42-44), neither WILBY nor Sealey teaches a main gear, hydraulically or pneumatically coupled to the nose gear, nor a first lever connected to a front hydraulic cylinder of the nose gear and a second lever connected to a rear hydraulic cylinder of the main gear, wherein the first and second levers adjust an equilibrium between the front hydraulic cylinder and the rear hydraulic cylinder.
However, LEVY teaches a main gear (See e.g., FIG. 3 right (rear) gear), hydraulically … coupled (See e.g., FIG. 3 element 53; front page left-hand column lines 36-43 and right-hand column lines 37-40) to the nose gear (See e.g., FIG. 3 left (front) gear), and a first lever (See e.g., FIG. 3 element 57) connected to a front hydraulic cylinder of the nose gear (See e.g., FIG. 3 element 47) and a second lever (See e.g., FIG. 3 same unmarked part on the main gear as element 57 on the nose gear) connected to a rear hydraulic cylinder of the main gear (See e.g., FIG. 3 element 54), wherein the first and second levers adjust an equilibrium between the front hydraulic cylinder and the rear hydraulic cylinder (See e.g., front page left-hand column lines 36-43 and right-hand column lines 35-49; page 3 left-hand column lines 56-63).
Thus, it would have been obvious to a person having ordinary skill in the art having the prior art of WILBY, Sealey, and LEVY before him, before the effective filing date of the claimed invention, to provide the landing gear system of the combined invention of WILBY and Sealey with a main gear, hydraulically … coupled to the nose gear, and a first lever connected to a front hydraulic cylinder of the nose gear and a second lever connected to a rear hydraulic cylinder of the main gear, wherein the first and second levers adjust an equilibrium between the front hydraulic cylinder and the rear hydraulic cylinder, as taught by LEVY.  One of ordinary skill in the art would have been motivated to do so, with a reasonable expectation of success, to produce a balancing effect between the front and rear landing gears, thus permitting the airplane, no matter at what angle it may arrive on the ground, to take automatically its correct landing position, and to see that the correct position of the airplane in relation to the ground is attained very rapidly, as suggested by LEVY (See e.g., page 1 left hand column lines 36-53).
Regarding claim 2, WILBY, as modified by Sealey and LEVY in the rejection of claim 2 hereinabove, further teaches wherein:
the pitch angle position comprises a takeoff pitch angle position (WILBY See e.g., FIG. 3; ¶ [0032], [0058], & [0060]); and
the landing gear system rotates the fuselage of the aircraft to a predetermined takeoff pitch angle (αto) (WILBY See e.g., FIG. 3 element A).
Regarding claim 4, WILBY, as modified by Sealey and LEVY in the rejection of claim 2 hereinabove, further teaches further comprising:
a main cylinder (WILBY See e.g., FIGS. 4-6 element 28) coupled to the main gear (WILBY See e.g., FIGS. 2-3 element 7G (7D) and LEVY FIG. 3 rear (right) gear);
a nose cylinder (LEVY See e.g., FIG. 3 element 47) coupled to the nose gear (WILBY See e.g., FIGS. 2-3 element 5G (5D) and LEVY See e.g., FIG. 3 front (left) gear); and
a valve (WILBY FIGS. 4-6 element 61) coupled to the main cylinder (WILBY See e.g., FIGS. 4-6 element 28) and the pivot piston (Sealy See e.g., FIG. 1 element 29), the valve comprising a closed position (WILBY See e.g., FIG. 6 element 61; ¶ [0063]) and an open position (WILBY See e.g., FIGS. 4 & 5; ¶ [0063]);
wherein, in the closed position (WILBY See e.g., FIG. 6 element 61; ¶ [0063]), the valve prevents a flow of a fluid between the pivot piston and the main cylinder;
wherein, in the open position (WILBY See e.g., FIGS. 4 & 5; ¶ [0063]), the valve enables the flow of the fluid between the pivot piston and the main cylinder; and
wherein a flow of fluid between the nose cylinder (LEVY See e.g., FIG. 3 element 47) and the main cylinder (WILBY See e.g., FIGS. 4-6 element 28) causes the pivot piston to extend (Sealy See e.g., FIG. 1 element 29) and the main cylinder (WILBY See e.g., FIGS. 4-6 element 28) to lower (WILBY See e.g., FIGS. 3 & 5), or vice-versa.
Regarding claim 5, WILBY, as modified by Sealey and LEVY in the rejection of claim 4 hereinabove, further teaches wherein:
the valve comprises a hydraulic valve (WILBY See e.g., FIGS. 4-6 element 61); and
the fluid comprises hydraulic fluid (WILBY See e.g., ¶s [0062], [0064], & [0073]).


Claim 3 is/are rejected under 35 USC § 103 as being unpatentable over WILBY, and further in view of Sealey, and further in view of LEVY, and further in view of Clark, U.S. Patent Application Publication 2007/0145185 (hereinafter called Clark).
Regarding claim 3, WILBY, as modified by Sealey and LEVY in the rejection of claim 2 hereinabove, does not teach the pitch angle position comprises a landing pitch angle position; and the landing gear system rotates the fuselage of the aircraft to a predetermined landing pitch angle (αl).
However, Clark teaches the pitch angle position comprises a landing pitch angle position (FIGS. 2-4); and
the landing gear system rotates the fuselage of the aircraft to a predetermined landing pitch angle (αl) (See e.g., ¶s [0015]-[0016]).
Thus, it would have been obvious to a person having ordinary skill in the art having the prior art of WILBY, Sealey, LEVY, and Clark before him, before the effective filing date of the claimed invention, to provide the landing gear system of the combined invention of WILBY, Sealey, and LEVY with the pitch angle position comprises a landing pitch angle position; and the landing gear system rotates the fuselage of the aircraft to a predetermined landing pitch angle (αl), as taught by Clark.  One of ordinary skill in the art would have been motivated to do so, with a reasonable expectation of success, to allow the nose gear a greater distance to contract to provide braking forces based on fuselage position and dampen landing loads, as suggested by Clark (See e.g., ¶s [0015]-[0016]).


Claim 6 is/are rejected under 35 USC § 103 as being unpatentable over WILBY, and further in view of Sealey, and further in view of LEVY, and further in view of von Bose, U.S. Patent 6,032,090 (hereinafter called von Bose).
Regarding claim 6, WILBY, as modified by Sealey and LEVY in the rejection of claim 4 hereinabove, further teaches wherein:
the valve comprises a pneumatic valve (WILBY See e.g., FIG. 4 element 22; ¶ [0046]).
But neither WILBY, Sealey, nor LEVY teaches the fluid comprises one of air or nitrogen.
However, von Bose teaches the fluid comprises one of air or nitrogen (See e.g., column 10 line 61).
Thus, it would have been obvious to a person having ordinary skill in the art having the prior art of WILBY, Sealey, LEVY, and von Bose before him, before the effective filing date of the claimed invention, to provide the system of the combined invention of WILBY, Sealey, and LEVY with the fluid comprises one of air or nitrogen, as taught by von Bose.  One of ordinary skill in the art would have been motivated to do so, with a reasonable expectation of success, to take pressure measurements in the struts during the retracting and extending motion, as suggested by von Bose (See e.g., column 3 lines 50-58).


Claims 14-18 and 20 is/are rejected under 35 USC § 103 as being unpatentable over WILBY, and further in view of LEVY, and further in view of Sealey.
Regarding claim 14, WILBY teaches a method for mechanically rotating an aircraft to a desired pitch angle during a procedure, the method comprising:
determining that the aircraft has reached a predetermined speed (See e.g., ¶s [0005] & [0065]);
determining that a nose gear has moved to the third position and a main gear have moved to the first position of the landing gear in which the aircraft is positioned at the desired pitch angle (See e.g., FIG. 3).
But, WILBY does not teach opening a hydraulic valve hydraulically coupled to a nose gear cylinder and a main gear cylinder to enable fluid to flow from the nose gear cylinder to the main gear cylinder, or vice- versa, to achieve the desired pitch angle; moving a first lever connected to the nose gear cylinder of the nose gear and a second lever connected to the main gear cylinder of the main gear, wherein moving the first and second levers adjusts an equilibrium between the front hydraulic cylinder and the rear hydraulic cylinder; and closing the hydraulic valve to hydraulically lock a position of the nose gear relative to the main gear.
However, LEVY teaches a hydraulic valve (See e.g., FIG. 3 element 55, which operates like element 25 which includes valve 31), opening a hydraulic valve hydraulically coupled to a nose gear cylinder and a main gear cylinder to enable fluid to flow from the nose gear cylinder to the main gear cylinder, or vice- versa (See e.g., FIG. 3; page 2 left-hand column lines 42-53, where the valve would open via the accumulator (25), and again it is noted that the claim does not preclude flow when the valve is closed; page 2 right-hand column line 60-page 3 left-hand column line 20), to achieve the desired pitch angle;
moving a first lever (See e.g., FIG. 3 element 57) connected to the nose gear cylinder (See e.g., FIG. 3 element 47) of the nose gear (See e.g., FIG. 3 left (front) gear) and a second lever (See e.g., FIG. 3 same unmarked part on the main gear as element 57 on the nose gear) connected to the main gear cylinder (See e.g., FIG. 3 element 54) of the main gear (See e.g., FIG. 3 right (rear) gear), wherein moving the first and second levers adjusts an equilibrium between the front hydraulic cylinder and the rear hydraulic cylinder (See e.g., front page left-hand column lines 36-43 and right-hand column lines 35-49; page 3 left-hand column lines 56-63); and
closing the hydraulic valve to hydraulically lock a position of the nose gear relative to the main gear (See e.g., page 2 right hand column lines 36-39; page 3 left-hand column lines 18-20, where the front and rear landing gears are “locked” given that relative movement is suppressed once equalized as a result of the action of the accumulator).
Thus, it would have been obvious to a person having ordinary skill in the art having the prior art of WILBY and LEVY before him, before the effective filing date of the claimed invention, to provide the method of the invention of WILBY with opening a hydraulic valve hydraulically coupled to a nose gear cylinder and a main gear cylinder to enable fluid to flow from the nose gear cylinder to the main gear cylinder, or vice- versa, to achieve the desired pitch angle; moving a first lever connected to the nose gear cylinder of the nose gear and a second lever connected to the main gear cylinder of the main gear, wherein moving the first and second levers adjusts an equilibrium between the front hydraulic cylinder and the rear hydraulic cylinder; and closing the hydraulic valve to hydraulically lock a position of the nose gear relative to the main gear, as taught by LEVY.  One of ordinary skill in the art would have been motivated to do so, with a reasonable expectation of success, to produce a balancing effect between the front and rear landing gears, thus permitting the airplane, no matter at what angle it may arrive on the ground, to take automatically its correct landing position, and to see that the correct position of the airplane in relation to the ground is attained very rapidly, as suggested by LEVY (See e.g., page 1 left hand column lines 36-53).
And, neither WILBY nor LEVY teaches the nose gear comprising comprises: a trailing link attached to wheel of the aircraft; a pivot piston that extends to extend the trailing link about a first point of rotation and retracts to retract the trailing link about a second point of rotation; and an upper master link to rotate the trailing link around the second point of rotation to rotate the nose gear between a first position of the landing gear wherein the nose gear is retracted into the aircraft, a second position of the landing gear wherein the trailing link is parallel to a ground, and a third position of the landing gear wherein the trailing link is in an extended position for takeoff.
However, Sealey teaches the nose gear comprising comprises:
a trailing link (See e.g., FIGS. 1-4 element 12) attached to wheel (See e.g., FIGS. 1-4 element 10) of the aircraft (See e.g., FIGS. 1-4; column 1 lines 65-67);
a pivot piston (See e.g., FIG. 1 element 29) that extends to extend the trailing link about a first point of rotation (See e.g., FIG. 1 element 30) and retracts to retract the trailing link about a second point of rotation (See e.g., FIG. 2 element 31); and
an upper master link (See e.g., FIGS. 1-2 element 32) to rotate the trailing link around the second point of rotation (See e.g., FIG. 2 element 31) to rotate the nose gear between a first position of the landing gear wherein the nose gear is retracted into the aircraft (See e.g., FIG. 1), a second position of the landing gear wherein the trailing link is parallel to a ground (See e.g., FIG. 4), and a third position of the landing gear wherein the trailing link is in an extended position for takeoff (See e.g., FIG. 2).
Thus, it would have been obvious to a person having ordinary skill in the art having the prior art of WILBY, LEVY, and Sealey before him, before the effective filing date of the claimed invention, to provide the method of the combined invention of WILBY and LEVY with the nose gear comprising comprises: a trailing link attached to wheel of the aircraft; a pivot piston that extends to extend the trailing link about a first point of rotation and retracts to retract the trailing link about a second point of rotation; and an upper master link to rotate the trailing link around the second point of rotation to rotate the nose gear between a first position of the landing gear wherein the nose gear is retracted into the aircraft, a second position of the landing gear wherein the trailing link is parallel to a ground, and a third position of the landing gear wherein the trailing link is in an extended position for takeoff., as taught by Sealey.  One of ordinary skill in the art would have been motivated to do so, with a reasonable expectation of success, to provide a kneeling nose landing gear assembly which rigidly supports the fuselage nose and limits the weight load on the nose landing wheel and shock absorber assembly when the nose of the airplane is in a kneeling position, as suggested by Sealey (See e.g., column 1 lines 58-63).
Regarding claim 15, WILBY, as modified by LEVY and Sealey in the rejection of claim 15 hereinabove, further teaches wherein:
the procedure comprises a takeoff (WILBY See e.g., FIG. 3; ¶ [0032], [0058], & [0060]); and
the predetermined speed comprises a rotation speed (V1) for the aircraft (WILBY teaches rotation speed is required to takeoff in the manner disclosed hereinabove.  It is noted that the claim does not define when the rotation occurs nor any value for the speed).
Regarding claim 16, WILBY, as modified by LEVY and Sealey in the rejection of claim 14 hereinabove, further teaches wherein:
the procedure comprises a landing (WILBY See e.g., ¶ [0061]); and
the predetermined speed comprises a reference landing speed (VREF) for the aircraft (WILBY teaches minimum safe speed for the aircraft to land in the manner disclosed hereinabove.  It is noted that the claim does not define the “reference” nor any speed value thereof).
Regarding claim 17, WILBY, as modified by LEVY and Sealey in the rejection of claim 14 hereinabove, further teaches further comprising determining that a predetermined force has been applied to a control stick of the aircraft that is greater than or equal to a minimum stick force prior to opening (WILBY See e.g., ¶s [0053]-[0056], where a minimum force would be required to alter the flap settings, otherwise no signal would register and no movement would occur) the hydraulic valve (LEVY See e.g., FIG. 2 element 55 and 31 as discussed in the rejection of claim 14 hereinabove).
Regarding claim 18, WILBY, as modified by LEVY and Sealey in the rejection of claim 14 hereinabove, further teaches wherein: a second position of the nose gear and the first position of the main gear comprises a ground position in which the nose gear and the main gear place the aircraft at zero pitch angle (WILBY See e.g., FIG. 2); and wherein the predetermined speed comprises a taxiing speed (WILBY See e.g., ¶ [0069]).
Regarding claim 20, WILBY, as modified by LEVY and Sealey in the rejection of claim 14 hereinabove, further teaches further comprising:
determining that a force on at least one of the nose gear or the main gear is greater than or equal to a minimum force indicating that the aircraft is on the ground (WILBY See ¶s [0053], [0055], [0065], & [0074], where by virtue of the airplane being on the runway, and the weight on the wheels is recorded, and a signal representative of the weight on the wheels is received, and weight acting on the rear landing gear at the instant the back-up braking is applied, are indications that a force has been determined on at least the main gear, and also that the force is greater than or equal to a minimum because the aircraft is on the ground, and therefore the references in their entirety teach the instant claim limitation);
opening the hydraulic valve to enable fluid to flow from the nose gear cylinder to the main gear cylinder, or vice-versa (LEVY See e.g., FIG. 3 element 55 and 31 as discussed in the rejection of claim 14 hereinabove; page 2 left-hand column lines 42-53, where the valve would open via the accumulator (25), and again it is noted that the claim does not preclude flow when the valve is closed; page 2 right-hand column line 60-page 3 left-hand column line 20);
determining that the nose gear and the main gear have moved to a ground position in which a fuselage of the aircraft is substantially level with the ground (WILBY See e.g., FIG. 3); and
closing the hydraulic valve to hydraulically lock the position of the nose gear relative to the main gear (LEVY See e.g., page 2 right hand column lines 36-39; page 3 left-hand column lines 18-20, where the front and rear landing gears are “locked” given that relative movement is suppressed once equalized as a result of the action of the accumulator).


Claim 19 is/are rejected under 35 USC § 103 as being unpatentable over WILBY, and further in view of LEVY, and further in view of Sealey, and further in view of LEVY, 2,147,536 A (hereinafter called ‘536).
Regarding claim 19, WILBY, as modified by LEVY and Sealey in the rejection of claim 14 hereinabove, further teaches further comprising a hydraulic valve (LEVY See e.g., FIG. 2 element 31) to cause the fluid to flow from the nose gear cylinder to the main gear cylinder (LEVY See e.g., FIG. 1; page 2 left-hand column lines 42-53), or vice-versa, to achieve the desired pitch angle (LEVY See e.g., page 2 right-hand column line 7-35).
But neither WILBY, LEVY, nor Sealey teaches activating a hydraulic pump.
However, ‘536 teaches activating a hydraulic pump (See e.g., FIG. element 1; right hand column lines 17-24).
Thus, it would have been obvious to a person having ordinary skill in the art having the prior art of WILBY, LEVY, Sealey, and ‘536 before him, before the effective filing date of the claimed invention, to provide the method of the combined invention of WILBY, LEVY, and Sealey with LEVY, as taught by ‘536.  One of ordinary skill in the art would have been motivated to do so, with a reasonable expectation of success, to move liquid to supplement gravity in order to control the landing gear for safe decent, as suggested by ‘536 (See e.g., left hand column lines 10-20; right hand column lines 15-24).

Response to Arguments
Applicant’s arguments filed 07/20/2022 have been fully considered and some are not persuasive and others are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The drawings objections have been maintained as there were no replacement drawings filed to address the objections.
On page 11 under Rejections under 35 U.S.C. 112, Applicant argues “Further, Applicant submits it is unclear what ruling the Office is using for the present rejection as there is no requirement under 35 U.S.C. §112(b) for combinations or sub combinations of a system claim.”  This argument is not persuasive.  For independent claims 1 and 7, Examiner is merely indicating that the preamble should have the same scope as the body of the claim.  Accordingly, there is no way that a landing gear can comprise the airplane or the fuselage of an airplane.  If the preamble were amended to read something like “An aircraft comprising a landing gear system; the landing gear system comprising:” the claim would be proper.
Applicant’s arguments under Rejection of Claims under 35 U.S.C. 103 for claims 1-13 are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Due to the amendments, the von Bose reference was not relied upon as before in the rejections of claims 1-6, and these claims now have a new ground of rejection.  Also, in view of the amendments, claims 7-13 now have a new ground of rejection as well.
Applicant’s arguments under Rejection of Claims under 35 U.S.C. 103 for claims 14-20 are not persuasive.  After taking a closer look at the amendments in view of the prior art, Examiner maintains that the rejection for claims 14-18 and 20 under 35 USC § 103 as being unpatentable over WILBY, and further in view of LEVY, and further in view of Sealey, is proper as set forth hereinabove in the instant Office Action.  Briefly, restating the above rejection for claim 14, when combined with WILBY, LEVY teaches the amendment as follows: moving a first lever, as seen e.g., in FIG. 3 element 57,connected to the nose gear cylinder, as seen e.g., in FIG. 3 element 47, of the nose gear, as seen e.g., in FIG. 3 left (front) gear, and a second lever, as seen e.g., FIG. 3 same unmarked part on the main gear as element 57 on the nose gear, connected to the main gear cylinder, as seen e.g., in FIG. 3 element 54, of the main gear, as seen e.g., in FIG. 3 right (rear) gear, wherein moving the first and second levers adjusts an equilibrium between the front hydraulic cylinder and the rear hydraulic cylinder, as seen e.g., in front page left-hand column lines 36-43 and right-hand column lines 35-49; page 3 left-hand column lines 56-63, where the disclosure regarding equilibrating teaches the concept of equilibrium as required by the claim amendment.  When all three references are combined, they teach claim 14 as set forth hereinabove in the instant Office Action.
Similarly, the rejection of claim 19 under 35 USC § 103 as being unpatentable over WILBY, and further in view of LEVY, and further in view of Sealey, and further in view of LEVY, 2,147,536 A (hereinafter called ‘536) is still proper as set forth hereinabove in the instant Office Action.  All of the limitations in the claim are clearly recited in the combination of the prior art rejection as follows:
Regarding claim 19, WILBY, as modified by LEVY and Sealey in the rejection of claim 14 hereinabove, further teaches further comprising a hydraulic valve (LEVY See e.g., FIG. 2 element 31) to cause the fluid to flow from the nose gear cylinder to the main gear cylinder (LEVY See e.g., FIG. 1; page 2 left-hand column lines 42-53), or vice-versa, to achieve the desired pitch angle (LEVY See e.g., page 2 right-hand column line 7-35).
But neither WILBY, LEVY, nor Sealey teaches activating a hydraulic pump.
However, ‘536 teaches activating a hydraulic pump (See e.g., FIG. element 1; right hand column lines 17-24), where the pilot opens the cock r', closes the cock r2 and starts the pump 1 whilst actuating the exhaust valve 6 clearly teaches a hydraulic pump.  The motivation statement is as set forth in the body of the rejection hereinabove.
Consequently, claims 14-20 are rejected as set forth hereinabove in the instant Office Action.

Conclusion
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRI L FILOSI whose telephone number is (571)270-1988. The examiner can normally be reached Monday-Friday 7:00 AM -3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TERRI L FILOSI/
Examiner
Art Unit 3644
03 August 2022



/Nicholas McFall/Primary Examiner, Art Unit 3644